DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This Office Action is in response to applicant’s arguments filed on 5/2/22.  Claims 1-24 are pending.  Claims 1, 7, 15 have been amended.  Claims 21 and 23 have been withdrawn.  Claims 1-20, 22, 24 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20, 22, 24 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 17/150,646.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating allergy, in general, and asthma, specifically, by administering the claimed RXR agonist.  The limitations regarding Th17/Treg and inflammation are obvious and described in more detail below.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection(s) be held in abeyance until allowable subject matter is identified.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-20, 22, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugimoto et al. (WO 2010/041449, of record) in view of Vuligonda et al. (US 5,917,082, of record).
The instant claims are directed to a method of treating an autoimmune aspect of allergy in an individual having allergy by administering a compound of formula XXIX.  
Sugimoto et al. teach RXR agonist of formula I as new anti-allergic agents (claims on page 12).  Allergic diseases are referred to as diseases caused by an excessive immune response to a specific allergen.  Typical allergic diseases that can be treated with the RXR agonist include asthma (page 1 and 7).  Topical administration is taught in the form of ointments, creams, lotions, and liquids (page 8).
However, Sugimoto et al. fail to teach the specifically claimed RXR agonist of formula XXIX.
Vuligonda et al. teaches enantiomerically pure compound of formula 


    PNG
    media_image1.png
    167
    499
    media_image1.png
    Greyscale
   wherein R is H or lower alkyl of 1 to 6 carbons o pharmaceutically acceptable salt thereof have retinoid like biological activity [abstract] and it is a highly specific agonist of RXR retinoid receptor [abstract and claim 1].  The retinoid compounds can be used in the treatment of diseases associated with the immune system [col. 2, ln 13]. A useful therapeutic or prophylactic concentration will vary from condition to condition and in certain instances may vary with the severity of the condition being treated and the patient’s susceptibility to treatment [col.8, ln 31-34]. If administered systematically an amount between 0.01 to 5 mg/kg/day of body weight would be expected to have an effect and therapeutic result in the treatment of many disease for which these compounds are useful [col. 8, ln 43-46]. The acids and salts derived from compounds of formula I are readily obtainable from the corresponding esters [col. 17, ln 34-36].
	It is noted that the limitations regarding “elevating Treg cell numbers” and “promoting differentiation of Treg cells” and “suppressing Th17 cell numbers” and “inhibiting Th17 cell differentiation” and “balance between Treg and Th17 cell development is modulated” and “reducing inflammation” are considered obvious in view of the cited prior art.  This is because the administration of an identical compound to an identical subject must necessarily produce the same resultant effects in vivo, since products of identical chemical composition cannot mutually exclusive properties when used in an identical manner. MPEP §2112.
	It is also noted that the claimed therapeutically effective amounts of 0.001 to 0.2 mg/kg/day, 0.1 to 3.0 mg/kg/day, and 0.01 to 0.1 mg/kg/day are obvious because Vuligonda et al. teaches 0.01 to 5 mg/kg/day, which substantially overlaps with the claimed ranges or teaches an endpoint that resides in the claimed ranges.  In addition, Vuligonda et al. discloses that useful therapeutic or prophylactic concentration will vary from condition to condition and in certain instances may vary with the severity of the condition being treated and the patient’s susceptibility to treatment. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP §2144.05 (I).
	Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to substitute the specific RXR agonist, as taught by Vuligonda et al., for the RXR agonist in the method of treating asthma, as taught by Sugimoto et al.
A person of ordinary skill in the art would have been motivated to substitute the RXR agonist of Vuligonda et al. with the RXR agonist of Sugimoto et al. because of the functional equivalency of both compounds being well-known and effective agonists of RXR.  Furthermore, Vuligonda et al. teaches that the claimed RXR agonist is a highly specific retinoid agonist that is useful for the treatment of diseases associated with the immune system.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating the immune disorder, asthma, by administering the claimed RXR agonist.

Response to Arguments
	Applicant argues that one retinoid receptor agonist is not reliable predictor of the activity of all other RXR agonists because the activity profile of RXR agonists vary from one agonist to the next due to differing interactions with receptor homodimers and heterodimers.  Furthermore, different RXR agonists differ in their physiological effects due to their binding to different types of RXR dimers.  Without evidence that two RXR agonists productively interact with the same dimeric receptor, the physiologic effects of one are not predictive of the physiologic effects of the other.  For example, the exemplary compound in Sugimoto, NEt-31P, is an agonist specific for RXRα/β, but not RXRγ, while the elected species (IRX4204), taught by Vuligonda activates RXRα, RXRβ, and RXRγ homodimers, as well as RXR/Nurr1 heterodimers.  Vuligonda discloses a genus of RXR agonists which are presumed to have many different specificities.  The reactivity of the elected species with the variety of dimeric receptors is not disclosed in the cited prior art.  Finally, while Sugimoto discloses the use of Net-31P for treatment in allergy, it cannot be assumed that the effective dosages of any of the compounds of Vuligonda, much less IRX4204, will have similar effects to Net-31P for treatment in allergy.
	This is not persuasive because Applicant has not established the nexus between these minor differences in the interactions with receptors and treatment of an autoimmune aspect of allergy in an individual having allergy.  For example, since IRX4204 is active for the RXRγ homodimer and RXR/Nurr1 heterodimers, are these receptors essential for the treatment of allergy?  Conversely, are RXR agonist active for RXRα and RXRβ receptors unable to treat allergy?  The answers to these questions serve to determine whether the RXR agonists taught by Sugimoto are, indeed, not functionally equivalent to IRX4204.
	Moreover, Sugimoto teach that the main RXR function is exhibited by the formation of homodimers or heterodimers with various nuclear receptors.  This teaching appears to suggest that the binding to homodimers or heterodimers are in the alternative, meaning that the RXR agonist does not need to form both homodimers and heterodimers.  Furthermore, Sugimoto is not specific to the type of nuclear receptor that needs to be interacted with.
	Regardless, Applicant is reminded of the main motivation to combine the cited prior art references.  Sugimoto clearly teaches that RXR agonists are useful for treating allergy in a patient in need thereof, irrespective of the type of dimer formation or the specific receptor interaction.  Vuligonda clearly teaches that the elected species, IRX4204, is a well-known RXR agonist.  A person of ordinary skill in the art would have been motivated to substitute the RXR agonist of Vuligonda et al. with the RXR agonist of Sugimoto et al. because of the functional equivalency of both compounds being well-known and effective agonists of RXR.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of successfully treating allergy using IRX4204, absent a showing of unexpected or surprising results.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627